Citation Nr: 1450931	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-42 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right hand disability, other than service-connected residuals of fracture of the right fifth metacarpal, to include scarring, gout, and degenerative joint disease, to include as secondary to the right finger condition.  

2.  Entitlement to service connection for a lung disorder, to include sarcoidosis, asthma, and emphysema, to include as secondary to a service-connected back disability.  

3.  Entitlement to service connection for a headache disorder, to include tension headaches, to include as secondary to the claimed lung disorder.  

4.  Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to the claimed lung disorder.  




REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1972 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The claims were remanded in March 2014, and unfortunately, further remedial action is required in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims have been before the Board on a previous occasion, and it was specifically directed that examinations be scheduled to determine the etiology of current pulmonary, headache, right hand, and psychiatric disorders.  Further development is, unfortunately, required, as while examinations were obtained, with respect to several of the opinions associated with the remand order, inadequate rationales were associated with the returned opinions.  

With respect to the pulmonary examination, the examiner opined that, in her opinion, emphysema was related to tobacco usage and that it was not at least as likely as not that asthma or sarcoidosis were related to service.  Essentially, the rationale was that the symptoms of lung disablement did not arise until many years after service separation.  Because of this, the examiner opined that asthma did not have origins as a result of exposure to toxins in Korea (herbicides were sprayed in Korea at a time prior to the Veteran's service there).  With respect to the sarcoidosis, she simply stated that a "definitive" etiology on the condition could not be espoused.  There was no additional discussion on this condition.  

When VA undertakes the responsibility to afford an examination, it must assure that it is adequate to resolve the issue on appeal.  In that regard, opinions offered by medical examiners must contain adequate rationales to support the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Bare conclusory statements, or statements made simply on a review of the claims file without citation to relevant data, are not adequate opinions on which adjudicators may make determinations. See Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the examiner addressed the incorrect evidentiary standard with respect to the sarcoidosis portion of the disability picture.  Indeed, it is not necessary to know the "definitive" source of sarcoidosis; rather, the examiner need only opine as to if it is at least as likely as not that toxin exposure in service caused the development of the sarcoidosis.  

With respect to the asthma, the Veteran never contended that he developed the condition in service, but rather, as a result of his service.  Thus, the fact that there was not onset until many years after service is not, in itself, fatal to the claim for service connection.  As this was the only offered explanation for the negative opinion, more is needed before a final determination can be reached on the claim.  Further, as the Veteran had contended that his service-connected low back pathology caused, or aggravated beyond the natural course of the disease process, the lung disablement, an opinion on a potential secondary relationship was also asked.  The examiner simply replied that as the anatomical systems were separate, there was no secondary relationship.  No further discussion was made, and potential aggravation was not specifically discussed.  It is asked that upon remand, this theory of entitlement also be addressed by the examiner.  

With regard to the right hand, the Veteran has been awarded service connection for residuals of a fracture to the fifth metacarpal.  In the examination report proffered pursuant to the Board's March 2014 remand order, the Veteran was also assessed with gout in his right long finger and degenerative joint disease in the right hand.  The examiner related the fracture residuals to in-service trauma; however, he stated that the arthritis was due to age-related factors and that gout was not related to military service.  That the arthritis present in the right hand is consistent with age-related presentation is sufficient for that portion of the disability picture; however, with regard to the gout, the examiner did not provide a rationale as to why gout in the hand did not have causal origins in active service, to include as a result from trauma.  It is asked that the claims file be returned for an addendum opinion so that the in-service trauma, with respect to that specific pathology, can be considered with respect to that manifestation.  

Additionally, the Board noted that at the Veteran's hearing with the undersigned, it was identified that there was some scarring present on the right fifth finger.  It was asked that an opinion as to etiology be afforded.  The examiner addressing the skin, who is the same examiner that offered an inadequate opinion regarding the lung disablement, stated that there was no scarring present as there was no history of surgery.  The Veteran, as a layperson, is competent to report on the presence of scarring, and it is not readily apparent that the skin examiner actually did physically look at the Veteran's hand.  Indeed, the Veteran has never contended that he had surgery on his hand; rather, that the alleged rupturing of skin transpired as a result of the same "brawl" which produced the now service-connected right finger fracture residuals.  The examiner, in not noting this contention and simply stating that there was no surgical history, did not fully consider the competent reports of the Veteran regarding the event.  It is asked that another examiner look at the Veteran's hand and opine as to if any currently present scarring on the hand is a result of the same trauma which caused the fracture in the right finger.  Also, as a service-connected right hand disorder is present, the issue is raised as to if any other right hand disablement was caused or aggravated beyond the scope of the natural progression of the disease process by that service-connected condition.  Such an opinion should also be afforded upon remand.  

With respect to the psychiatric and headache disabilities, the returned examination report is, at least with respect to the mental health portion, relatively helpful for the Board.  Indeed, the examiner noted, with rationale, that the lung disablement is the source of the Veteran's depression.  As further clarification is needed with respect to the lung disorder, the issues are inextricably intertwined with the resolution of that appeal.  With respect to the headache issue specifically, the examiner stated that "[the Veteran's] headaches are not due to toxins from Korea or from sarcoidosis."  That is to say, a negative opinion was ostensibly reached; however, a potential aggravating relationship between the lung disability and the identified headache disorder was not made.  Additionally, there is no associated rationale with regard to why, in the examiner's opinion, the lung condition did not cause the Veteran to develop a headache disability, and with respect to the contended direct relationship, the examiner did not offer explanation save for a reiteration that the onset of headaches was after service.  As such, it is inadequate for rating purposes.  See Nieves-Rodriguez at 295.  That the onset of headaches wasn't until after service is not disputed, and the recitation of such a fact does not, in itself, preclude consideration of whether current headache disablement had causal origins in service or, alternatively, it was caused or aggravated beyond the natural progression of the disease process by the claimed lung disorder.  Accordingly, an addendum opinion with respect to headaches is specifically requested.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, as the psychiatric disablement has been associated with the lung condition, should the lung disorder be service-connected upon remand, such a finding would support service connection for the claimed depression.  As the Veteran experiences "tension" headaches, and such manifestations implicitly indicate the Veteran experiencing stress as a source of the head pain, an opinion should also be entered as to if the depression plays a secondary role in the onset of his headache disability.  

Veterans, as a matter of law, are entitled to compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the examinations afforded in the context with this claim with regard to the lung, right hand, and headache disability are inadequate, the mandates of the Board's March 2014 remand were not adhered to, and the claims must be remanded for the remedial action described above.  

Accordingly, the case is REMANDED for the following action:

1.  Dispatch the claims file to pulmonary, orthopedic, and neurological examiners other than the ones who conducted the most recent VA examinations.  In this regard, it is not necessary for the Veteran to be re-examined in all instances (unless specifically indicated by the remand order, or deemed necessary by the examiner, a claims file review without examination is sufficient); however, new opinions are sought with respect to the following:  

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current sarcoidosis, asthma, and/or emphysema had causal origins in service, to include as a result of exposure to toxins and/or herbicides in the soil during his Korean service?  

Alternatively, is it at least as likely as not that a service-connected back condition caused, or aggravated beyond the natural progression of the disease process, any current lung disablement?  In this regard, the examiner is reminded that a "definitive" answer is not requested, and that it is enough to opine as to if any such linkage is at least as likely as not.  

b) Is it at least as likely as not (50 percent probability or greater) that any hand disablement other than the service-connected fracture residuals, to include scarring and gout are causally related to trauma conceded to have occurred during active service?  Alternatively, is it at least as likely as not that the service-connected right finger residuals caused, or aggravated beyond the natural progression of the disease process, any additional and separately identifiable right hand pathology.  For this opinion, as there is conflict with regard to the presence of scarring, an in-person examination should be afforded to review the Veteran's complaints in his hand.  

c)  Is it at least as likely as not (50 percent probability or greater) that current tension headaches were caused as a result of toxin exposure in service or, alternatively, were caused or aggravated beyond the natural progression of the disease process by the stresses associated with claimed lung and psychiatric conditions.  

With respect to all remedial opinions sought, it is mandated that thorough rationales be associated with all conclusions reached in the narrative portion of the examination report.  It is not sufficient to merely cite the lack of documentation in service or the simple passage of time, without other reasoning, when coming to a conclusion.  Citations to appropriate medical literature and/or established general medical principles would be exceptionally helpful in resolving the claims. 

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should they remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



